Mills, J. (dissenting):
I dissent and vote to reverse the order appealed from and to deny the motion, upon the following grounds, namely:
(1) The opinion of the justice at Special Term indicates that he held the view that it was the duty of the comptroller, the appellant, to notify the city chamberlain of the service upon him, the comptroller, of the injunction order. I think that that view was mistaken, and that the comptroller was under no such duty. The chamberlain is an independent official appointed by the mayor and not at all a subordinate of the comptroller. The plaintiff should have caused the injunction order to be served upon each independent city official having part in the transaction which he wished to prevent.
(2) The appellant has been held for a civil, not a criminal,' contempt. An essential element of that is substantial detriment to the complaining party, or at least that the act had a substantial tendency to produce that result. Here the plaintiff, as it is, has succeeded in effectually staying the transaction which he sought to enjoin, although at the last stage instead of at some earlier one. I cannot see that he suffered any damage from this difference or that it in any way increased his effort or expense.
Every element of the transaction as to the $1,000,000 of corporate stock still remains in the absolute control of the city officials, the rights of no outside party having intervened; and it cannot be doubted that if the plaintiff succeed at the trial those officials will speedily undo what they have done in the matter, which after all amounts to practically nothing more than a series of bookkeeping entries.
Order affirmed, with ten dollars costs and disbursements.